*638The subject child’s mother testified at the fact-finding hearing that in May 2006, the father hit the mother in the face with such force that she could not move her jaw up and down or chew, and that the child, who was then 2Va years old, was present during this incident and began crying. The mother further testified that in June 2006, while she was holding the child, the father punched the mother in the stomach, cursed at her, and threatened to kill her if she did not leave the apartment. Under the circumstances, the evidence supports the Family Court’s determination that the father neglected the subject child by engaging in acts of domestic violence against the mother in the child’s presence that impaired or created an imminent danger of impairing the child’s physical, emotional, or mental condition (see Family Ct Act § 1012 [f] [i] [B]; Matter of Hannah A. [Jibrine A.], 84 AD3d 951, 952 [2011]; Matter of Jordan E., 57 AD3d 539, 540 [2008]; Matter of Andrew Y, 44 AD3d 1063, 1064 [2007]; cf. Nicholson v Scoppetta, 3 NY3d 357, 367-372 [2004]).
The father’s remaining contention is without merit. Rivera, J.R, Covello, Florio and Lott, JJ., concur.